            Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 1 of 16



                            UNITED STATES DISTRICT COURT FOR
                             THE SOUTHERN DISTRICT OF NEW
                                          YORK


   JAWID NAJAFI,                                          )
                                                          )
                             Plaintiff,                   ) Case No.
                                                          )
             v.                                           ) JURY TRIAL DEMANDED
                                                          )
   INTERMOLECULAR, INC., KENNETH H.                       )
   TRAUB, CHRISTIAN F. KRAMER, IRWIN B.                   )
   FEDERMAN, MARVIN D. BURKETT,                           )
   GEORGE M. SCALISE, MATTHEW S.                          )
   FURNAS, ADAM SCHEER, and JONATHAN                      )
   B. SCHULTZ,                                            )
                                                          )
                             Defendants.                  )


     COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF
                                1934

            Plaintiff, Jawid Najafi by his undersigned attorneys, for this complaint against

  defendants, alleges upon personal knowledge with respect to himself, and upon information

  and belief based upon, inter alia, the investigation of counsel, as to all other allegations herein,

  as follows:

                                     NATURE OF THE ACTION

       1.         This is an action brought by Plaintiff against Intermolecular, Inc. (“Intermolecular”

or the “Company”) and the members of the Company’s board of directors (collectively referred

to as the “Board” or the “Individual Defendants” and, together with Intermolecular, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in



                                                    1
            Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 2 of 16



connection with the proposed acquisition of Intermolecular by EMD Group Holding II, Inc.

(“Parent”), an indirect wholly-owned subsidiary of Merck KGaA, , Darmstadt, Germany (“Merck”)

and EMD Performance Materials Semiconductor Services Corp. (“Merger Sub”), a wholly-owned

subsidiary of Parent (the “Proposed Transaction”).

       2.       On May 6, 2019, Intermolecular entered into an agreement and plan of merger (the

“Merger Agreement”), pursuant to which Merger Sub will merge with and into the Company, with

the Company becoming the wholly-owned subsidiary of Parent.

       3.       Under the terms of the proposed agreement, Intermolecular shareholders will

receive $1.20 in cash for each share of Intermolecular common stock they own (the “Merger

Consideration”).

       4.       On May 28, 2019, in order to convince Intermolecular public common shareholders

to vote in favor of the Proposed Transaction, the Defendants authorized the filing of a materially

incomplete and misleading Preliminary Proxy Statement (the “Proxy”) with the SEC, in violation

of Sections 14(a) and 20(a) of the Exchange Act.

       5.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections for Intermolecular; and (ii) the valuation analyses performed

by Intermolecular’s financial advisor, Cowen and Company, LLC (“Cowen”).

       6.       The Proposed Transaction is expected to close in the second half of 2019 and the

special meeting of the Company’s shareholders to vote on the Proposed Transaction can be

scheduled at any time. It is therefore imperative that the material information that has been omitted

from the Proxy is disclosed prior to the special meeting of Intermolecular shareholders so Plaintiff

can properly exercise his corporate voting rights.

       7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against



                                                  2
            Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 3 of 16



Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to

Intermolecular’s public common shareholders sufficiently in advance of the upcoming shareholder

vote or, in the event the Proposed Transaction is consummated, to recover damages resulting from

the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       8.        This Court has jurisdiction over all claims asserted herein pursuant to Section

27 of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

        9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        10.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78a, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Intermolecular’s common stock trades on the Nasdaq Global



                                                  3
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 4 of 16



Select Market, which is headquartered in this District. See, e.g., United States v. Svoboda, 347

F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases). Further, Intermolecular has retained

MacKenzie Partners, Inc. as its Proxy Solicitor, which is located in this District at 1407

Broadway, 27th Floor, New York, NY 10018. Moreover, Cowen, Intermolecular’s financial

advisor regarding the Proposed Transaction, is also located in this District at 599 Lexington

Avenue, 20th Floor, New York, NY 10022.

                                            PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Intermolecular common stock.

       12.     Defendant Intermolecular is a public company incorporated under the laws of

Delaware with principal executive offices located at 3011 N. First Street, San Jose, California

95134. Intermolecular’s common stock is traded on the Nasdaq Global Select Market under the

ticker symbol “IMI.”

       13.     Defendant Kenneth H. Traub is, and has been at all relevant times, a director of

the Company and Chairman of the Board.

       14.     Defendant Christian F. Kramer is, and has been at all relevant times, a director of

the Company.

       15.     Defendant Irwin B. Federman is, and has been at all relevant times, a director of

the Company.

       16.     Defendant Marvin D. Burkett is, and has been at all relevant times, a director of

the Company.

       17.     Defendant George M. Scalise is, and has been at all relevant times, a director of

the Company.



                                                4
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 5 of 16



       18.      Defendant Matthew S. Furnas is, and has been at all relevant times, a director of

the Company.

       19.      Defendant Adam Scheer is, and has been at all relevant times, a director of the

Company.

       20.      Defendant Jonathan B. Schultz is, and has been at all relevant times, a director of

the Company.

       21.      The defendants identified in paragraphs 13 through 20 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Intermolecular, the

“Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       22.      Intermolecular provides solutions for the evaluation and development of

engineered thin-film materials for next generation technology products. The Company is a partner

for the innovation of advanced materials using high throughput experimentation. The Company's

high productivity combinatorial (HPC) platform consists of tempus processing tools, automated

characterization methods, and Informatics analysis software, which is purpose-built for research

and development using combinatorial process systems in concert with established chemical vapor

deposition (CVD), physical vapor deposition (PVD) and atomic layer deposition (ALD)

deposition methods.

       23.      On May 6, 2019, the Board caused the Company to enter into the Merger

Agreement with Merck.

       24.      Pursuant to the terms of the Merger Agreement, Intermolecular shareholders will

receive $1.20 in cash for each share of Intermolecular common stock they own.



                                                 5
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 6 of 16



       25.       According to the May 6, 2019, press release announcing the Proposed

Transaction:

               Intermolecular to be acquired by Merck KGaA, Darmstadt,
               Germany for $1.20 per share in an all cash transaction
                     - Acquisition to strengthen technology offering and diversify
                         performance materials portfolio of Merck KGaA,
                         Darmstadt, Germany
                     - Transaction expected to close in the second half of 2019

               SAN JOSE, Calif., May 6, 2019 /PRNewswire/ -- Intermolecular, Inc.
               (NASDAQ: IMI) has signed a definitive agreement pursuant to which a
               wholly owned subsidiary of Merck KGaA, Darmstadt, Germany, a
               leading science and technology company, will acquire Intermolecular
               for $1.20 per share in an all cash transaction, representing an equity
               value of Intermolecular of approximately $62 million. The acquisition
               has been unanimously approved by Intermolecular's Board of Directors
               and the Executive Board of Merck KGaA, Darmstadt, Germany.

               "We are pleased to become an integral part of Merck KGaA, Darmstadt,
               Germany's leading electronic materials business and look forward to all
               of the new and exciting opportunities we see for our customers and
               employees. We believe our technology expertise is very complementary
               and creates a unique offering that will continue to shape the innovations
               of tomorrow," said Chris Kramer, President and Chief Executive Officer
               of Intermolecular.

               "Intermolecular's unique capabilities in rapid material screening, in
               combination with the R&D pipeline of Merck KGaA, Darmstadt,
               Germany, will allow us to offer our customers faster materials
               innovation, through parallel composition experiment and full
               performance testing and characterization," said Kai Beckmann, member
               of the Merck KGaA, Darmstadt, Germany, Executive Board and CEO
               of Performance Materials. "We are excited to join forces with
               Intermolecular and bring significant advantages to our customers
               compared to conventional materials R&D."

               The transaction is expected to close in the second half of 2019, subject
               to the approval of Intermolecular's stockholders, clearance by the
               Committee on Foreign Investment in the United States (CFIUS) and the
               satisfaction of other customary closing conditions.

               Merck KGaA, Darmstadt, Germany, will acquire Intermolecular through
               its wholly owned subsidiary EMD Group Holding II, Inc.
               As a result of this transaction, Intermolecular will not be holding its


                                                6
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 7 of 16



               previously scheduled conference call on May 14, 2019.

(Emphasis in original).

The Proxy Omits Material Information

       26.       On May 28, 2019, Defendants filed a materially incomplete and misleading

Proxy with the SEC. The special meeting of Intermolecular stockholders to vote on the Proposed

Transaction is forthcoming. The Individual Defendants were obligated to carefully review the

Proxy before it was filed with the SEC and disseminated to the Company’s shareholders to ensure

that it did not contain any material misrepresentations or omissions. However, the Proxy

misrepresents or omits material information that is necessary for the Company’s shareholders to

make an informed voting decision in connection with the Proposed Transaction.

       27.       First, the Proxy fails to provide enough information regarding financial

projections for the Company. In particular, the Proxy fails to disclose the Company’s unlevered

free cash flows for 2019 through 2023 (“Cash Flow Projections”). Proxy at 58. It is indisputable

that the Cash Flow Projections were the most important input in Cowen’s Discounted Cash Flow

Analysis because the analysis is based upon discounting the Cash Flow Projections to present

value. However, Defendants elected to exclude the Cash Flow Projections from the Proxy,

despite the fact that they simultaneously elected to include a purported “summary” of Cowen’s

Discounted Cash Flow Analysis.

       28.       Defendants elected to summarize the projections for Intermolecular, but they

excised and failed to disclose the most important projections—the Cash Flow Projections. Id. at

50-51. The omission of the Cash Flow Projections renders the projection tables on pages 47 to

50 of the Proxy incomplete and misleading because, without the Cash Flow Projections, the

projection summaries provide a misleading overall valuation picture of Intermolecular. This is



                                               7
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 8 of 16



caused by significant differences between unlevered free cash flow projections—widely

recognized as the most important valuation metric when it comes to valuing a company and its

stock—and the EBITDA projections that were included in the Proxy.

       29.     EBITDA projection metrics are not sufficient analogs for cash flow projections.

Well settled principles of corporate finance and valuation dictate that the value of companies and

their stock should be premised upon the company’s projected future cash flows, not projected

EBITDA. 1

       30.     There are fundamental differences between unlevered free cash flow and

EBITDA. EBITDA is not a sufficient alternative to unlevered free cash flows—as Warren Buffet

and other financial experts have stated: “References to EBITDA make us shudder. Too many

investors focus on earnings before interest, taxes, depreciation, and amortization. That makes
                                                                                2
sense, only if you think capital expenditures are funded by the tooth fairy.”       Relying solely on

EBITDA to provide a fair summary of a company’s financial prospects has numerous pitfalls.

EBITDA does not take into account any capital expenditures, working capital requirements,

current debt payments, taxes, or other fixed costs that are critical to understand a company’s

value. 3 As a result of these material differences between EBITDA and unlevered free cash flows,

experts recognize unlevered free cash flows as a much more accurate measure when it comes to

analyzing the expected performance of a company.

       31.     In light of these significant differences between the Cash Flow Projections on the



1
        Pratt, Shannon. “Net Cash Flow: The Preferred Measure of Return.” Cost of Capital. 16.
(“Occasionally, we find an analyst treating earnings before interest, taxes, depreciation, and
amortization (EBITDA) as if it were free cash flow. This error is not a minor matter…”).
2
        Elizabeth MacDonald, the Ebitda folly, FORBES (March 17, 2003),
http://www.forbes.com/global/2003/0317/024.html.
3
        Cody Boyte, Why EBITDA is Not Cash Flow, AXIAL FORUM (Nov. 19, 2013),
http://www.axial.net/forum/ebitda-cash-flow/
                                                 8
          Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 9 of 16



one hand, and the EBITDA figures disclosed in the Proxy, the tables of projections on pages 47

to 50 of the Proxy were materially incomplete and misleading because, by failing to include the

Cash Flow Projections, the tables provide a materially incomplete and misleading overall

valuation picture of both companies. Simply put, unlevered free cash flow projections are

irreplaceable when it comes to fully, fairly, and properly understanding a company’s projections

and value.

       32.       If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but liability

for not having spoken enough. With regard to future events, uncertain figures, and other so-

called soft information, a company may choose silence or speech elaborated by the factual basis

as then known—but it may not choose half-truths. See Campbell v. Transgenomic, et al., No. 18-

2198 (8th Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations under

securities laws and collecting cases). Accordingly, Defendants have disclosed some of the

information related to the projections relied upon by Cowen, but have omitted the crucial Cash

Flow Projections. Thus, Defendants’ omission renders the disclosed projections misleading.

       33.       Second, the Proxy omits material information regarding the financial analyses

conducted by Cowen in rendering its financial opinion for the Proposed Transaction.

       34.       With respect to Cowen’s Analysis of Selected Publicly Traded Companies, the

Proxy does not disclose the individual multiples observed for CY2018A and CY2019E revenue

and Adjusted EBITDA for the corresponding companies Cowen selected. Id. at 54-56.

       35.       With respect to Cowen’s Analysis of Selected Transactions, the Proxy fails to

disclose the individual multiples Cowen observed for each of the ten selected transactions. Id. at

57.



                                                 9
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 10 of 16



       36.       With respect to Cowen’s Discounted Cash Flow Analysis, the Proxy is also

materially misleading and incomplete because it fails to disclose: (i) how the discount rates of

16.5% to 18.5% were selected; and (ii) how the terminal multiples of Adjusted EBITDA (4.0x to

6.0x) were selected. Id. at 58. Similarly, the Proxy fails to disclose the actual cost of capital for

the Company, which forms the basis to discount net operating losses. Id.

       37.       These key inputs are material to Intermolecular shareholders, and their omission

renders the summary of Cowen’s Discounted Cash Flow Analysis incomplete and misleading.

As one highly-respected law professor explained regarding these crucial inputs, in a discounted

cash flow analysis a banker takes management’s forecasts, and then makes several key choices

“each of which can significantly affect the final valuation.” Steven M. Davidoff, Fairness

Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate discount

rate, and the terminal value…” Id. As Professor Davidoff explains:

               There is substantial leeway to determine each of these, and any change
               can markedly affect the discounted cash flow value. For example, a
               change in the discount rate by one percent on a stream of cash flows in
               the billions of dollars can change the discounted cash flow value by tens
               if not hundreds of millions of dollars….This issue arises not only with a
               discounted cash flow analysis, but with each of the other valuation
               techniques. This dazzling variability makes it difficult to rely, compare,
               or analyze the valuations underlying a fairness opinion unless full
               disclosure is made of the various inputs in the valuation process, the
               weight assigned for each, and the rationale underlying these choices.
               The substantial discretion and lack of guidelines and standards also
               makes the process vulnerable to manipulation to arrive at the “right”
               answer for fairness. This raises a further dilemma in light of the
               conflicted nature of the investment banks who often provide these
               opinions.

       Id. at 1577-78 (emphasis added).               Without the above-mentioned information,

Intermolecular’s shareholders cannot evaluate for themselves the reliability of Cowen’s

Discounted Cash Flow Analysis, make a meaningful determination of whether the implied equity



                                                 10
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 11 of 16



value ranges reflect the true value of the Company or was the result of an unreasonable judgment

by Cowen, and make an informed decision regarding whether to vote in favor of the Proposed

Transaction.

       38.      Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

       39.       In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming shareholder vote concerning the

Proposed Transaction, Plaintiff will be unable to make an informed decision regarding whether

to vote his shares in favor of the Proposed Transaction, and he is thus threatened with irreparable

harm, warranting the injunctive relief sought herein.

                                      CAUSES OF ACTION

                                               COUNT I

(Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

       40.       Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.

       41.       Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).



                                                 11
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 12 of 16



       42.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       43.       The omission of information from a proxy will violate Section 14(a) and Rule

14a-9 if other SEC regulations specifically require disclosure of the omitted information.

       44.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) financial projections for Intermolecular; and (ii)

valuation analyses performed by Intermolecular’s financial advisor, Cowen.

       45.       In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to the Company’s shareholders although they could have done so without

extraordinary effort.

       46.       The Individual Defendants knew or were negligent in not knowing that the

Proxy is materially misleading and omits material facts that are necessary to render it not

misleading. The Individual Defendants undoubtedly reviewed and relied upon most if not all of



                                                 12
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 13 of 16



the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the Proxy states that Cowen reviewed and

discussed its financial analyses with the Board, and further states that the Board considered the

financial analyses provided by Cowen, as well as its fairness opinion and the assumptions made

and matters considered in connection therewith. Further, the Individual Defendants were privy

to and had knowledge of the projections for the Company and the details surrounding the process

leading up to the signing of the Merger Agreement. The Individual Defendants knew or were

negligent in not knowing that the material information identified above has been omitted from

the Proxy, rendering the sections of the Proxy identified above to be materially incomplete and

misleading. Indeed, the Individual Defendants were required to, separately, review Cowen’s

analyses in connection with their receipt of the fairness opinions, question Cowen as to its

derivation of fairness, and be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       47.       The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy

or failing to notice the material omissions in the Proxy upon reviewing it, which they were

required to do carefully as the Company’s directors. Indeed, the Individual Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and

preparation and review of the Company’s financial projections.

       48.       Intermolecular is also deemed negligent as a result of the Individual Defendants’



                                                13
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 14 of 16



negligence in preparing and reviewing the Proxy.

       49.       The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                            COUNT II

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

       50.       Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.

       51.       The Individual Defendants acted as controlling persons of Intermolecular within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Intermolecular, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       52.       Each of the Individual Defendants was provided with or had unlimited access

to copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       53.       In particular, each of the Individual Defendants had direct and supervisory



                                                14
         Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 15 of 16



involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.         The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       54.       In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       55.       By virtue of the foregoing, the Individual Defendants have violated Section

20(a) of the Exchange Act.

       56.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       57.       Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them



                                                  15
        Case 1:19-cv-05438-AKH Document 1 Filed 06/11/19 Page 16 of 16



from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.




 Dated: June 11, 2019                                 Monteverde & Associates PC
                                                By:    /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
                                                      The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
                                                      New York, NY 10118
                                                      Tel:(212) 971-1341
                                                      Fax:(212) 202-7880
                                                      Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                 16
